 Case 2:19-cv-00477-JAW Document 6 Filed 10/24/19 Page 1 of 1                   PageID #: 22



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


U.S. BANK NATIONAL ASSOCIATION, as
Trustee for Specialty Underwriting and Residential
Finance Trust Mortgage Loan Asset-Backed
Certificates, Series 2006-BC2,

                      Plaintiff                      Civil Action No: 2:19-cv-00477-JAW

      v.
                                                     NOTICE OF INTERESTED PARTIES
THEODORE W. THOMES,
S. JAMES LEVIS, JR.,
and
DONALD P. PENTA,

                      Defendants


       NOW COMES the Plaintiff, U.S. Bank National Association, as Trustee for Specialty

Underwriting and Residential Finance Trust Mortgage Loan Asset-Backed Certificates, Series

2006-BC2 (hereinafter “U.S. Bank”), by and through undersigned counsel, and pursuant to Rule

7.1 of the Federal Rules of Civil Procedure, states that U.S. Bank is a publicly traded entity.

U.S. Bank common stock is listed on the New York Stock Exchange under the symbol USB. No

individual or entity owns 10% or more of the outstanding shares of U.S. Bank.

       DATED at Falmouth, Maine this 24th day of October, 2019.

                                    BARNS GREENFIELD & THORNTON, LLC
                                    Attorneys for Plaintiff

                                    /s/ James G. Spaulding
                                    ____________________________________
                                    By James G. Spaulding (ME Bar No. 5442)
                                    8 Fundy Road
                                    Falmouth, ME 04105
                                    207.781.7677 (tel)
                                    207.781.7678 (fax)
                                    jspaulding@bgt-law.com
